          Case 1:20-cv-08181-JPC Document 61 Filed 01/07/21 Page 1 of 2




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   MARTIN JOHN STEVENS,

                                   Plaintiff,
           -against-

   ALAN J. HANKE, IOLO GLOBAL LLC,
   GUARANTEE INVESTMENT TRUST,                                          ORDER
   SHERRY SIMS, SIDNEY MILLS ROGERS
   III, AMY ROY-HAEGER and JOHN                                    20-CV-8181 (JPC)
   DOES 1-100

                                   Defendants.


       WHEREAS on December 11, 2020, Defendant Sidney Rogers Mills III (“Rogers”) moved

in the related action, Al Thani v. Hanke, No. 20 Civ. 04765 (JPC) (the “Related Action”), to stay

discovery as to Rogers only pending the Court’s resolution of Rogers’s motion to dismiss filed on

December 11, 2020 in that Action;

       WHEREAS by Order dated December 11, 2020, the Court stayed Defendants’ time to

answer in the above-captioned matter (“this Action”) until fourteen days after the date of entry of

the Court’s decision on, inter alia, Rogers’s motion to dismiss in the Related Action;

       WHEREAS by letter dated December 15, 2020 (ECF No. 54), Rogers requested leave to

move to stay discovery in this Action as to him only;

       WHEREAS by Order dated December 18, 2020 (ECF No. 55), the Court granted Rogers

leave to serve the aforementioned motion to stay, but only as soon as, and no later than fourteen

days after, the Court rendered its decision on the motion to stay in the Related Action;

       WHEREAS by Order dated January 4, 2021, the Court granted in part Rogers’s motion to

stay filed in the Related Action to the extent of staying discovery as to Rogers, except that plaintiff

in the Related Action may engage in limited discovery regarding the location of the funds at issue
          Case 1:20-cv-08181-JPC Document 61 Filed 01/07/21 Page 2 of 2




in that Action;

       WHEREAS Rogers has shown good cause for a stay of discovery as to him only in this

Action for the reasons stated in the Court’s January 4, 2021 Order in the Related Action and for

the reasons discussed at the January 6, 2021 Initial Pretrial Conference in this Action;

       IT IS HEREBY ORDERED that discovery is stayed in this Action as to Rogers only,

except that Plaintiff in this Action may engage in limited discovery regarding the location of the

funds at issue in this Action; and

       IT IS FURTHER ORDERED that within seven days of the Court’s resolution of Rogers’s

motion to dismiss in the Related Action, Rogers shall file a letter addressing whether he seeks a

continuation of the stay in this Action.

Dated: New York, New York
       January 6, 2021



                                                     _______________________________
                                                     JOHN P. CRONAN
                                                     United States District Judge




                                                 2
